Citation Nr: 0105258	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-24 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1954 to 
April 1957.  The veteran died on February [redacted], 1979.  
The appellant is the veteran's surviving spouse.

This appeal arises from a July 1999 rating decision of the 
Boston, Massachusetts, Regional Office (RO) which denied 
entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC pursuant to 38 
U.S.C.A. § 1318.  The notice of disagreement was received in 
October 1999.  The statement of the case was issued in 
November 1999.  The appellant's substantive appeal was 
received in December 1999, on VA Form 9, Appeal to Board of 
veterans' Appeals (hereinafter Board).

The Board notes that, on her Form 9, the appellant checked a 
box indicating that she wished to have a hearing before a 
Member of the Board at the RO.  She was contacted by mail and 
asked to clarify her wishes in that regard.  Subsequently, in 
April 2000, the appellant advised the RO by telephone that, 
instead of attending a personal hearing, she desired to have 
her representative attend an informal conference with the 
Decision Review Officer.


FINDINGS OF FACT

1.  The cause of the veteran's death on February [redacted], 
1979, according to the certificate of death, was a fracture 
of the skull with laceration of the brain; the skull fracture 
was noted to have occurred when the veteran's fell off a truck.  

2.  At the time of his death, the veteran was not service-
connected for any disability.

3.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between the 
veteran's military service, or any disability related 
thereto, and his death.

4.  The evidence of record does not show that the veteran was 
in receipt of, or entitled to receive, compensation at the 
time of death for service-connected disability that was rated 
totally disabling on either a schedular or unemployability 
basis for a period of 10 years immediately preceding his 
death.  


CONCLUSIONS OF LAW

1.  A service connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. § 3.312 (2000).

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 is not 
established.  38 U.S.C.A. §§ 1318, 5107 (West 1991 & Supp. 
2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107); 38 
C.F.R. § 3.22 (as in effect prior to January 21, 2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

The relevant facts are not in dispute and may be briefly 
summarized.  The death certificate indicates that the veteran 
died in February 1979 from a fracture of the skull with 
laceration of the brain.  No other causes of death were 
listed.  The cause of death was listed as an accident.  The 
veteran evidently fell off a truck while at work, and 
suffered the aforementioned skull fracture.  He appears to 
have died at the scene of the accident.  With the exception 
of noting that the veteran had been a veteran of the Korean 
War period, there were no findings pertaining to his military 
service.  At the time of his death, the veteran was not 
service connected for any disability.  An autopsy was 
performed but is not of record.

Historical review of the claims folder discloses that the 
veteran filed a claim for service connection for a duodenal 
ulcer, a chipped bone of the ankle, and a nervous dieorder in 
April 1967.  In light of his failure to report for a VA 
examination, the claim was disallowed.  The veteran was 
informed of this decision by a letter dated in June 1957.  
There was subsequent correspondence between the veteran and 
the VARO regarding education and training benefits, but the 
file reflects no further activity pertaining to any claims 
for disability benefits by the veteran.

The appellant filed an Application for Burial Benefits (VA 
Form 21-530), and an Application for United States Flag for 
Burial Purposes (VA Form 07-2008) in February 1979.  She made 
no indication at that time that she believed the veteran's 
death was a result of his active military service.

In April 1990, the appellant submitted an Application For 
Dependency And Indemnity Compensation Or Death Pension By a 
Surviving Spouse (VA Form 21-534).  She reported that the 
veteran had died as a result of a skull fracture.  She 
specifically indicated, by checking box no. 11B on the form, 
that she was not claiming that the cause of the veteran's 
death was due to service.  In addition, she completed the 
income-and-assets portions of the form, indicating that she 
was seeking entitlement to non-service-connected death 
benefits.

The appellant's claim for non-service-connected death pension 
benefits was denied in November 1990.  Making reference to a 
letter that had been sent to the appellant in July 1990, the 
RO indicated that the appellant had failed to provide 
evidence, including a certified death certificate and 
documentation of her marital status with the veteran, that 
was necessary to the adjudication of her claim.  She was 
informed that she had one year in which to submit the 
requested evidence.  There was no response.

In March 1999, the appellant, through her representative, 
filed a claim for service connection for the cause of the 
veteran's death.  She made no allegations as to the 
etiological relationship between the veteran's active service 
and his death by accident several years post-service.  
Rather, she merely indicated that she was seeking DIC 
benefits.

By a rating action dated in July 1999, the RO issued a Rating 
Decision in which it denied service connection for the cause 
of the veteran's death.  The RO also denied entitlement to 
DIC pursuant to 38 U.S.C.A. § 1318.  The RO found there was 
no plausible basis to support the finding that the veteran's 
death from a fracture of the skull with brain laceration was 
related to his active service.  Accordingly, the RO held that 
the claim of service connection for the cause of the 
veteran's death was not well grounded.  Further, it was 
determined that there was no evidence to support DIC benefits 
under the provisions of 38 U.S.C.A. § 1318, since that 
statute confers benefits where the veteran was rated as 100 
percent disabled by service-connected disability at the time 
of death, and the veteran had no service-connected 
disabilities.

In statements received in October and December 1999, the 
appellant indicated that she was very upset with the RO's 
decision to deny her claim for widow's benefits.  She stated 
she had never asked VA for any benefits at the time of the 
veteran's death, even though she had a minor child to care 
for at the time.  She said she and her son had lived off 
Social Security, until he reached adulthood.  The appellant 
indicated that she was quite ill, and needed extra income.  
She lamented that she would not have had to ask for help if 
her husband were still alive.

After the issuance of the statement of the case to the 
appellant and her filing of a substantive appeal, her 
representative, at her request, met with a Decision Review 
Officer (DRO) in June 2000, in order to discuss her appeal 
and the evidence of record in support of her claims.  The DRO 
observed, in a Decision Review Officer Conference Report, 
that the available evidence was not considered sufficient to 
support a grant of either of the benefits sought on appeal.  
The appellant's representative agreed that he would prepare a 
statement in support of her claim in order to continue the 
appeal.  Such a statement was received from the 
representative later that month.  In essence, the 
representative requested that the benefit of the doubt be 
given to the appellant in this case.

Under applicable law, service connection means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312(c) (2000).  

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v. Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. 174 (2000) (per curiam).

In this case, the RO appears to have applied the "well 
grounded" analysis in its decision to deny the appellant's 
claim for service connection for cause of the veteran's 
death.  The RO determined that the veteran had failed to 
submit a well-grounded claim for service connection because 
there was no evidence showing that the veteran's death was 
the result of any disability incurred during his active 
service.  The Board observes, however, that the United States 
Congress has recently passed, and the President has signed 
into law, legislation repealing the requirement that a claim 
be well grounded.  Several bills were involved in that 
process, and the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000, Public 
Law No. 106-475, 114 Stat. 2096.  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in this case in order 
to assure compliance with the new legislation.

The Board acknowledges there is no indication that the 
appellant was specifically advised of the evidence necessary 
to support her claim for service connection for the cause of 
the veteran's death.  There is also no evidence that the RO 
sought to obtain the report of the autopsy conducted on the 
veteran, or other any medical records that were related to 
his fatal head injury.  We do note, however, that the July 
1999 rating decision, and the subsequent November 1999 
statement of the case (SOC), clearly informed the appellant 
that she needed to submit evidence demonstrating a 
relationship between the veteran's military service and the 
cause of his death, or evidence that the veteran was totally 
disabled due to servive-connected disabilities at the time of 
his death.  In fact, the SOC fully set out the regulations 
pertinent to the benefits claimed, including 38 C.F.R. § 
3.312 and 38 C.F.R. § 3.22.

In this regard, neither the appellant nor her representative 
has posited any theory or argument as to how the veteran's 
death from a fractured skull with brain laceration (as a 
result of an accidental fall) was related to his military 
service.  The Board concludes, therefore, that all reasonable 
efforts have been made to compile a complete record for this 
decision, and that the appellant has had adequate notice of 
the evidence needed to substantiate her claim.  Accordingly, 
there is no prejudice in the Board reviewing the claim on the 
merits.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

In rendering our decision, the Board must account for the 
evidence which we find to be persuasive and unpersuasive, and 
provide reasoned analysis for accepting or rejecting evidence 
submitted by and on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  For the Board to deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), citing 
Gilbert, at 54.  It is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)).  

In considering this case on the merits, the Board finds that 
service connection for the cause of the veteran's death is 
not warranted.  The appellant has submitted no credible 
medical evidence to support her contentions.  She has not 
offered any medical opinion that attributes the veteran's 
death to his military service or any disability related 
thereto.  To whatever extent the appellant may believe there 
is an etiological relationship between the cause of her 
husband's death and his military service, that belief would 
lack probative value.  Questions of medical diagnosis or 
causation require the expertise of a medical professional.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  See also 
Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence that the appellant has 
the medical background sufficient to render such an opinion.

Further, as discussed above, the appellant has not even 
proffered a theory as to how the cause of the veteran's death 
due to an accidental fall was a result of his military 
service.  She has merely argued that she needs money, and 
that she deserves a widow's pension.  In fact, at the time 
she filed a claim for non-service-connected death pension 
benefits in 1990, the appellant specifically indicated that 
the veteran's death was not the result of his military 
service.  The statements she has made in support of her 
current appeal indicate that service connection for the cause 
of the veteran's death should be granted on the basis of her 
personal need, and because her husband was a veteran.  Our 
sympathies are with her, but that is not a basis under the 
law for a grant of service connection for the cause of the 
veteran's death.

II.  DIC under 38 U.S.C.A. § 1318

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to law, benefits are payable to the 
surviving spouse of a deceased veteran, in the same manner as 
if the death were service connected, if the veteran died not 
as the result of the veteran's own willful misconduct, and if 
the veteran was either in receipt of or entitled to receive 
compensation at the time of death for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22.  The service-connected disabilities must have 
been either continuously rated totally disabling for 10 or 
more years immediately preceding death or continuously rated 
totally disabling for at least 5 years from the date of the 
veteran's separation from service.  Id.  The total rating may 
be either schedular or based upon unemployability.  38 C.F.R. 
§ 3.22.

Except with respect to benefits under the provisions of 38 
U.S.C.A. 1318, issues involved in a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. 
§ 20.1106.

The Board notes that, during the pendency of the appellant's 
appeal, VA promulgated changes to 38 C.F.R. § 3.22.  See 65 
Fed. Reg. 3,388 (2000) (effective January 21, 2000).  The 
amendments clarified the meaning of "entitled to receive 
compensation" for purposes of that section.  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).  However, such amendments may not be applied 
prior to the stated effective date.  See 38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000.

The Board emphasizes that the RO does not appear to have 
considered/applied the "new" version of 38 C.F.R. § 3.22.  
However, to the extent that the amendments are arguably more 
restrictive, the Board finds that the previous version of 38 
C.F.R. § 3.22 is more favorable to the appellant; thus, it 
will be applied in this case.  See Karnas, 1 Vet.App. at 313.  
Therefore, the appellant will not be prejudiced by the 
Board's current consideration of her claim.  Bernard v. 
Brown, 4 Vet.App. 384, 392-94 (1993).

In this case, the veteran separated from service in April 
1957.  At the time of his death in February 1979, he was not 
service connected for any disability.  Further, as he died at 
the workplace, he was obviously employed and capable of 
employment at the time of his death.  In other words, for the 
period prior to his death, the veteran was not rated as 
totally disabled as result of a service-connected disability.  
Thus, the criteria specified in the statute to qualify the 
veteran for purposes of applying 38 U.S.C.A. § 1318 are not 
satisfied.  Accordingly, the claim must be denied for lack of 
legal merit.  See Sabonis v. Brown, 6 Vet.App. 426 (1994) 
(where the law, not the evidence, is dispositive, the appeal 
should be terminated for lack of legal merit or entitlement).

The Board acknowledges that, in some cases, an appellant is 
entitled to demonstrate that the veteran hypothetically would 
have been entitled to a 100 percent disability rating based 
on the evidence in the claims folder or in VA's custody prior 
to the veteran's death.  Carpenter v. West, 11 Vet.App. 140, 
145 (1998) (quoting Green v. Brown, 10 Vet.App. 111, 118 
(1997)).  However, this provision is applicable to 38 
U.S.C.A. § 1318(b) "entitled to receive" claims filed prior 
to the promulgation of 38 C.F.R. § 20.1106, which was 
effective March 4, 1992.  Cole v. West, 13 Vet.App. 268, 279 
(1999); see 57 Fed. Reg. 4,088, 4102 (1992).  Because the 
instant claim was filed in March 1999, the Carpenter decision 
is not applicable.

In closing, the Board wishes to express its deepest sympathy 
for the appellant's tragic loss of her husband, and also our 
appreciation of her obvious sincerity in pursuing this claim.  
However, the Board must decide cases based upon the facts and 
the law currently in effect, and not upon sympathy or good 
will.  We have considered the doctrine of giving the benefit 
of the doubt to the appellant, under 38 U.S.C.A. § 5107 (old 
and new versions) and 38 C.F.R. § 3.102, but the Board does 
not find the evidence is of such approximate balance as to 
warrant its application.  The preponderance of the evidence 
is against the claim for service connection for the cause of 
the veteran's death, and for DIC benefits under 38 U.S.C.A. § 
1318.

The Board would further observe that, from the beginning of 
this claim process, it has not been clear that the appellant 
sought DIC benefits, either based upon service connection or 
under section 1318.  Recognizing that the VA Form 21-534 
which she filed in April 1990 may serve as a claim for death 
pension, we do not see any indication in the claims file that 
an adjudication has been performed as to her potential 
entitlement to that benefit.  The appellant has stated that 
she is in dire financial need, and she does not appear to be 
in receipt of death pension.  Indeed, her representative, in 
Appellant's Brief, presented to the Board in October 2000, 
indicated that the RO should address the issue of non-
service-connected death pension benefits.  Accordingly, 
although the matter is not currently within our jurisdiction, 
the Board hereby advises the RO, the appellant, and her 
representative that it may be appropriate to develop and 
resolve the question of whether she is eligible for death 
pension.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 
38 U.S.C.A. § 1318 is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

